Case: 19-40319     Document: 00515309833      Page: 1   Date Filed: 02/13/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                    No. 19-40319                  February 13, 2020
                                                                    Lyle W. Cayce
UNITED STATES OF AMERICA,                                                Clerk


             Plaintiff - Appellee

v.

CLIFFORD LAVERNE MECHAM, JR.

             Defendant - Appellant



                Appeal from the United States District Court
                     for the Southern District of Texas


Before JOLLY, SMITH, and COSTA, Circuit Judges.
GREGG COSTA, Circuit Judge:
      Real child pornography is not protected speech under the First
Amendment. Osborne v. Ohio, 495 U.S. 103 (1990); New York v. Ferber, 458
U.S. 747 (1982).      But virtual child pornography—sexually explicit images
“created by using adults who look like minors or by using computer imaging”—
is protected speech. Ashcroft v. Free Speech Coal., 535 U.S. 234 (2002). This
appeal asks whether the First Amendment protects pornography that falls
between those two categories. The defendant superimposed the faces of actual
children on pornographic photos of adults to make it appear that the minors
were engaged in sexual activity. Unlike virtual pornography, this “morphed”
child pornography uses an image of a real child. Like virtual pornography,
however, no child actually engaged in sexually explicit conduct.                Circuits
    Case: 19-40319     Document: 00515309833     Page: 2   Date Filed: 02/13/2020



                                  No. 19-40319
disagree about whether morphed child pornography is protected speech. We
agree with the majority view that morphed child pornography does not enjoy
First Amendment protection, so we affirm the conviction. But the fact that the
pornography was created without involving a child in a sex act does mean that
a sentencing enhancement for images that display sadistic or masochistic
conduct does not apply, so we remand for resentencing.
                                        I.
      Clifford Mecham took his computer to a technician for repairs. The
technician discovered thousands of images showing nude bodies of adults with
faces of children superimposed. The technician reported the pornography to
the Corpus Christi Police Department.
      After receiving this report, police executed a search warrant of Mecham’s
home and seized several electronic devices. Mecham waived his Miranda
rights and admitted he had added the faces of his four granddaughters to
photos and videos of adults engaged in sexual conduct.
      Mecham later explained why he made the images. After Mecham spent
many years interacting with his grandchildren, his daughter prevented him
from having any contact with her children. By creating the images, he hoped
to get back at his family for cutting him off.
      A forensic analysis of the items seized from Mecham’s home revealed
over 30,000 pornographic files. All these photos and videos were morphed child
pornography using the faces of Mecham’s grandchildren. The children were
four, five, ten, and sixteen in the photos Mecham used. Mecham emailed some
videos to his oldest granddaughter.          One of those videos shows that
granddaughter’s face on an adult female having sex. Mecham superimposed
his face on the male in the video. The video uses computer animation to show
the male ejaculating, with the semen shooting to the granddaughter’s mouth.


                                        2
    Case: 19-40319    Document: 00515309833    Page: 3   Date Filed: 02/13/2020



                                No. 19-40319
      Although Mecham distributed at least some videos to his granddaughter,
the grand jury charged him only with possession of child pornography. The
video listed in that count lasts 8 minutes and 43 seconds. It adds the face of
Mecham’s five-year-old granddaughter to a montage of photos of an adult
female engaging in oral, vaginal, and anal sex. In parts of the video, Mecham’s
face is morphed onto the face of the men engaging in the acts.
      Mecham moved to dismiss the indictment, arguing that the First
Amendment protects morphed child pornography from prosecution.             The
district court disagreed.
      The case proceeded to a stipulated bench trial, after which the court
found Mecham guilty. The court later sentenced Mecham to a prison term of
97 months.
                                      II.
                                      A.
      Child pornography cases are frequently prosecuted in federal court. So
it may be surprising that such laws are of relatively recent vintage. The
history of obscenity law explains why child pornography laws are a modern
development.     Before the Founding, most colonies treated profanity or
blasphemy as criminal offenses. Paris Adult Theatre I v. Slaton, 413 U.S. 49,
104 (1973) (Brennan, J., dissenting). During the nineteenth century, state
prosecutions for the publication of “lewd or obscene” material increased under
the common law and statutes. Id. The federal government joined in with the
Tariff Act of 1842, which barred importing obscene material, and especially
with the Comstock Act of 1873, which criminalized mailing obscene material.
Id.; Smith v. United States, 431 U.S. 291, 311−313 (1977) (Stevens, J.,
dissenting). From 1842 to 1956, Congress enacted 20 such obscenity laws.
Roth v. United States, 354 U.S. 476, 485 (1957). With this many general


                                      3
    Case: 19-40319     Document: 00515309833     Page: 4   Date Filed: 02/13/2020



                                  No. 19-40319
obscenity laws on the books, there was no need for laws targeting sexually
explicit material involving children.
      Then obscenity laws came under constitutional scrutiny in the mid-
twentieth century. The Supreme Court held that obscenity “is not within the
area of constitutionally protected speech.” Id. But that did not resolve the
constitutional status of obscenity prosecutions. The Court also recognized that
“sex and obscenity are not synonymous,” meaning that some depictions of sex
are entitled to First Amendment protection. Id. at 487. Over the next several
years, the Court grappled with drawing the line between unprotected obscenity
and protected sexual material. In 1973, the Supreme Court tried to put an end
to its “intractable obscenity problem” with a test requiring the government to
prove that an allegedly obscene work appeals to the prurient interest, is
offensive in light of community standards, and lacks serious literary, artistic,
political, or scientific value. Miller v. California, 413 U.S. 15, 16, 24 (1973)
(quoting Interstate Circuit, Inc. v. Dallas, 390 U.S. 676, 704 (1968) (Harlan, J.,
concurring and dissenting)). Although Miller stabilized the Supreme Court’s
obscenity jurisprudence, its “community standards” test did not “make
obscenity readily identifiable,” leaving its “prosecution difficult and fraught
with constitutional challenges.” Note, James H. Jeffries IV, Seizing Obscenity:
New York v. P.J. Video, Inc. and the Waning of Presumptive Protection, 65 N.C.
L. REV. 799, 804 (1987).
      With post-Miller obscenity law an uncertain vehicle for regulating
sexually explicit materials, child pornography laws emerged.            In 1977,
Congress passed the first federal law aimed at child pornography.             See
Protection of Children Against Child Exploitation Act of 1977, Pub. L. No. 95-
225, 92 Stat. 7 (1978). At the time, only six states had such laws. S. REPORT
NO. 95-438, at 48 (1977). By 1980, less than a decade after Miller, twenty
states had laws “prohibit[ing] the distribution of material depicting children
                                        4
     Case: 19-40319       Document: 00515309833         Page: 5     Date Filed: 02/13/2020



                                       No. 19-40319
engaged in sexual conduct without requiring that the materially be legally
obscene.” Ferber, 458 U.S. at 749.
       New York enacted one of the early child pornography laws. 1 Id. at 750.
Its law, which criminalized distribution but not possession of child
pornography, soon reached the Supreme Court. Id. at 750–51. The Court
rejected a First Amendment defense. It gave five reasons why “the States are
entitled to greater leeway in the regulation of pornographic depictions of
children.” Id. at 756. First, the government has a compelling interest in
“safeguarding the physical and psychological well-being of a minor.” Id. at
756–57 (quoting Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 607
(1982)). Second, distribution of child pornography compounds the sexual abuse
of children by circulating a “permanent record” of the abuse. Id. at 759. Third,
outlawing the sale of child pornography reduces the economic incentive to
create it. Id. at 761–62. Fourth, any value of child pornography is “exceedingly
modest, if not de minimis.” Id. at 762. Fifth, categorically excluding child
pornography from the First Amendment is consistent with the longstanding
recognition that bans on certain types of speech escape First Amendment
scrutiny when “the evil to be restricted so overwhelmingly outweighs the
expressive interests, if any, at stake.” Id. at 763–64. As examples of speech
categorically excluded from the First Amendment, the Court cited fighting
words or libel against nonpublic figures. Id. at 763.
       Not long after Ferber the Supreme Court concluded that states may also
ban possession. See Osborne, 495 U.S. at 111. Osborne, largely echoing Ferber,
cited the following reasons for its holding: punishing possession reduces
demand for the pornography; a ban on possession may limit the reputational


       1 A preenforcement challenge to the New York law resulted in the first use of the term
“child pornography” in a federal reporter. See St. Martin’s Press, Inc. v. Carey, 440 F. Supp.
1196, 1205–06 (S.D.N.Y. 1977), rev’d, 605 F.2d 41 (2d Cir. 1979).
                                              5
     Case: 19-40319       Document: 00515309833           Page: 6    Date Filed: 02/13/2020



                                       No. 19-40319
damage to the child by encouraging destruction of the images; and “evidence
suggests that pedophiles use child pornography to seduce other children into
sexual activity.” Id. at 109–11.
       The constitutionality of child pornography laws seemed settled. But in
the 1990s Congress expanded the reach of the federal statute after child
pornography proliferated with the rise of personal computers and the internet.
The Child Pornography Prevention Act of 1996 added both virtual and
morphed child pornography to the types of depictions federal law prohibits.
Free Speech Coal., 535 U.S. at 239.
       The ban on virtual child pornography did not last long. In 2002, the
Supreme Court held that images not depicting real children but that “appear”
to do so are protected speech. 2 Id. at 239–40, 256. The Supreme Court first
emphasized that “themes [of] teenage sexual activity and the sexual abuse of
children [] have inspired countless literary works,” including Romeo and Juliet.
Id. at 247. 3 The Supreme Court then distinguished its cases allowing child
pornography       prosecutions.         Unlike     real    child    pornography,      virtual
pornography is not “‘intrinsically related’ to the sexual abuse of children.” Id.
at 250 (quoting Ferber, 458 U.S. at 759). And unlike real child pornography,




       2 The Court recognized at the outset of its opinion that some virtual child pornography
may be prosecutable under obscenity laws (obscene material need not depict real people).
Free Speech Coal., 535 U.S. at 240. But it was considering only the constitutionality of the
child pornography law’s prohibition on virtual pornography. Id. The video Mecham was
convicted of possessing would present a strong obscenity case, but we only consider the child
pornography law as that is the one the grand jury charged.
       3 Free Speech Coalition read Ferber to recognize First Amendment protection for some

virtual pornography because of this artistic value, quoting Ferber’s acknowledgment that
some sexual depictions involving children might have “literary or artistic value,” but in those
cases “a person over the statutory age who perhaps looked younger could be utilized.” Id. at
251 (quoting Ferber, 458 U.S. at 763).
                                              6
     Case: 19-40319      Document: 00515309833         Page: 7    Date Filed: 02/13/2020



                                      No. 19-40319
which results in “injury to the child’s reputation and emotional well-being,” id.
at 249, no child is involved in the creation of virtual pornography, id. at 250. 4
         The concern about child pornography’s reputational and emotional
impact on children also came up in Free Speech Coalition’s mention of the 1996
law’s separate ban on “morphed pornography.” That provision defines child
pornography as “any visual depiction . . . whether made or produced by
electronic, mechanical, or other means, of sexually explicit conduct, where . . .
such visual depiction has been created, adapted, or modified to appear that an
identifiable minor is engaging in sexually explicit conduct.”                18 U.S.C. §
2256(8)(C). Although the Supreme Court did not resolve whether the First
Amendment protects morphed pornography, it noted that images using photos
of identifiable minors to make it appear they are engaged in sexual acts
“implicate the interests of real children and are in that sense closer to the
images in Ferber.” Free Speech Coal., 535 U.S. at 242.
         Free Speech Coalition thus tells us that morphed child pornography is
“closer” to real child pornography because the image makes it appear that an
“identifiable minor is engaging in sexually explicit conduct.” 18 U.S.C. §
2256(8)(C).     But it does not say whether it is close enough to real child
pornography to constitute unprotected speech. That is the question this case
poses.
                                            B.
         Mecham’s video is morphed child pornography. He imposed the face of
his granddaughter on the body of an adult engaged in sexual acts to make it
appear that an identifiable minor was engaged in sexual conduct. He contends


        Free Speech Coalition appears to recognize that one interest Osborne had cited for
         4

why child pornography is unprotected could also apply to virtual child pornography: that the
images might be used to solicit minors to engage in sexual conduct. 535 U.S. at 250. The
Court held, however, that this rationale alone was not sufficient to categorically exclude
images from the First Amendment. Id.
                                             7
    Case: 19-40319     Document: 00515309833      Page: 8    Date Filed: 02/13/2020



                                  No. 19-40319
that the video is entitled to First Amendment protection because, even though
it uses an image of a real child, it does not depict the sexual abuse of that child.
That underlying criminal conduct is necessary, in his view, for an image to be
excluded from the First Amendment.
      To support his argument that child pornography falls outside the First
Amendment only when it depicts sexual abuse of a real minor, Mecham points
to a Supreme Court case decided after the child pornography decisions we have
discussed. United States v. Stevens, 559 U.S. 460 (2010), held that images
depicting cruelty to animals are not categorically excluded from the First
Amendment.      Id. at 472.   In rejecting the government’s emphasis on the
negligible value of animal “crush” videos, Stevens noted that its prior
recognition of categorical exclusions from the First Amendment did not depend
on “a simple cost-benefit analysis” of the speech’s worth. Id. at 471. The Court
acknowledged that it had discussed the “de minimis” value of child
pornography in excluding such images from the First Amendment but
explained that Ferber “did not rest on this ‘balance of competing interests’
alone.” Id. (quoting Ferber, 458 U.S. at 764). Ferber presented a “special case”
because “[t]he market for child pornography was ‘intrinsically related’ to the
underlying abuse” of children. Id. (quoting Ferber, 458 U.S. at 759). And,
Stevens continued, it has long been recognized that speech “used as an integral
part of conduct in violation of a valid criminal statute” does not enjoy First
Amendment protection. Id. (quoting Ferber, 458 U.S. at 762).
      Stevens persuaded one circuit to conclude that morphed child
pornography created without any child’s being abused is protected First
Amendment speech. See United States v. Anderson, 759 F.3d 891, 894–95 (8th
Cir. 2014); see also State v. Zidel, 940 A.2d 255, 265 (N.H. 2008) (holding the
same before Stevens). The image in Anderson, like Mecham’s video, “digitally
superimposed” the face of a young girl over the face of an adult female having
                                         8
     Case: 19-40319       Document: 00515309833         Page: 9    Date Filed: 02/13/2020



                                      No. 19-40319
sex. 759 F.3d at 893. The Eighth Circuit distinguished its earlier decision
allowing prosecution of morphed child pornography when the face of a minor
was superimposed on the face of another minor engaging in sexually explicit
conduct. Id. at 894 (citing United States v. Bach, 400 F.3d 622 (8th Cir. 2005)).
The Eighth Circuit concluded that the key under Stevens is whether the
morphed child pornography depicts the underlying crime of sexual abuse of
any minor, even if not the minor whose face is displayed. Id. at 895. 5
       Two circuits have reached the opposite conclusion, concluding that
morphed child pornography raises similar concerns as real child pornography
and thus shares its categorical exclusion from the First Amendment. See Doe
v. Boland, 698 F.3d 877 (6th Cir. 2012); United States v. Hotaling, 634 F.3d
725 (2d Cir. 2011). 6 By using identifiable images of real children, these courts


       5  Anderson nonetheless affirmed the conviction for distributing the morphed image
after applying strict scrutiny to the protected speech. 759 F.3d at 895–96. As an alternative
ground for affirming, the government argues that the prosecution of Mecham’s video likewise
survives strict scrutiny even if it is subject to the First Amendment. Mecham counters that
prosecution of possession, as opposed to the distribution charge in Anderson, is not narrowly
tailored to further the government’s compelling interest in eliminating the reputational harm
of morphed child pornography. We need not address this question because we take the
majority view that morphed child pornography is categorically excluded from the First
Amendment. And on the categorical question, Mecham concedes it does not matter whether
he was charged with possession or distribution, just as that distinction does not matter for
real child pornography.
        Mecham’s concession likely stems from the framing the parties (and other courts) have
used for the First Amendment issue: Should morphed child pornography be treated like the
real thing or like virtual child pornography? If the answer is that the First Amendment
treats morphed images like real child pornography, then Osborne would seem to reject any
distinction between possession and distribution offenses. But that distinction matters in at
least one other area. Although Roth held that obscenity is categorically excluded from the
First Amendment, the Supreme Court later ruled that criminalizing the private possession
of obscenity abridged the “personal liberties guaranteed by the First and Fourteenth
Amendments.” Stanley v. Georgia, 394 U.S. 557, 568 (1969). Because Mecham did not raise
the issue, we do not decide whether a Stanley-like privacy claim may provide a defense to a
defendant charged with only the private possession of morphed child pornography.
        6 The United States argues that the circuit split is more lopsided. But the cases it

cites did not directly hold that morphed child pornography is categorically excluded from the
First Amendment. Shoemaker v. Taylor, 730 F.3d 778, 787 (9th Cir. 2013) (holding in the
habeas context that it is not clearly established that the First Amendment protects morphed
                                             9
    Case: 19-40319       Document: 00515309833        Page: 10     Date Filed: 02/13/2020



                                      No. 19-40319
conclude, morphed child pornography implicates the reputational and
emotional harm to children that has long been a justification for excluding real
child pornography from the First Amendment. Doe, 698 F.3d at 883; Hotaling,
634 F.3d at 729–30. The Sixth Circuit also pointed out that a ban on morphed
child pornography does not raise the “Romeo and Juliet” threat to literary and
artistic expression that the unconstitutional ban on adult actors appearing like
children engaged in sexually explicit conduct created. Doe, 698 F.3d at 883–
84 (citing Free Speech Coal., 535 U.S. at 247). And, the Sixth Circuit added,
morphed child pornography has “relatively weak expressive value.” Id. at 883.
       That final point about the negligible value of morphed pornography may
not carry much weight in light of Stevens’s warning against relying solely on a
balancing approach when determining if a category of speech is excluded from
the First Amendment. Indeed, neither the Second nor Sixth Circuit considered
Stevens when ruling that morphed child pornography is not protected speech.
See Doe, 698 F.3d at 883−84 (not addressing Stevens though it had issued two
years earlier); Hotaling, 634 F.3d at 725 (issued after Stevens). But those
circuits’ conclusion that morphed child pornography falls outside the First
Amendment came less from a balancing test than from the interest in
preventing reputational and emotional harm to children that bans on real and
morphed pornography share. See Free Speech Coal., 535 U.S. at 242. Does
Stevens undercut that interest in preventing reputational and emotional harm
to children, which has long been one of the primary reasons child pornography
may be prosecuted?
       As is typically the case when a circuit split exists, there are reasoned
arguments on both sides of this issue. In deciding which side has the better


child pornography); United States v. Hoey, 508 F.3d 687, 693 (1st Cir. 2007) (reasoning that
morphed child pornography causes psychological harm, justifying the application of a
sadistic-conduct sentence enhancement, but not addressing a First Amendment challenge).
                                            10
   Case: 19-40319     Document: 00515309833      Page: 11   Date Filed: 02/13/2020



                                  No. 19-40319
argument, we begin with a larger jurisprudential point about the restraint
lower courts should show when Supreme Court caselaw is arguably in flux. We
are not supposed to get ahead of the Supreme Court and read tea leaves to
predict where it might end up.       The Supreme Court’s child pornography
decisions—from Ferber through Free Speech Coalition—invoke the concern
about reputational and emotional harm to children; a one-paragraph
discussion of child pornography in a case involving animal crush videos does
not allow us to overrule those decisions. United States v. Price, 775 F.3d 828,
838 (7th Cir. 2014) (noting that Stevens discussed child pornography “only in
passing” and “then only to reject an analogy between it and depictions of
animal cruelty”); cf. Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490
U.S. 477, 484 (1989) (“If a precedent of this Court has direct application in a
case, yet appears to rest on reasons rejected in some other line of decisions, the
Court of Appeals should follow the case which directly controls, leaving to this
Court the prerogative of overruling its own decisions.”). That is especially true
when Stevens makes no mention of the interest in preventing reputational or
emotional harm to children. See Stevens, 559 U.S. at 471. It had no reason to,
as that interest could not be a justification for banning videos depicting animal
torture (the minimal value of the crush videos was urged as a reason they
should not be considered protected speech, which is why the Court addressed
that aspect of Ferber). Nor does Stevens say that a connection to underlying
sexual abuse is the only one of Ferber’s many rationales that now matters; it
instead said that feature made Ferber a “special case.”         Id.   If Stevens’s
emphasis on child pornography’s connection to criminality meant that such
images could be prosecuted only when they depict sexual abuse of a minor,
“[t]hat would have been a significant doctrinal development, and not likely to
be hidden in a case about crush videos.” Price, 775 F.3d at 839.


                                       11
   Case: 19-40319     Document: 00515309833      Page: 12   Date Filed: 02/13/2020



                                  No. 19-40319
      Why would limiting the categorical exclusion of child pornography to
images depicting criminal abuse of children be so significant? Because the
federal definition of real child pornography is not limited to images that depict
sexual abuse of a minor. Among the images long treated as “sexually explicit”
are those showing a “lascivious exhibition of the anus, genitals, or pubic area”
of a minor. 18 U.S.C. § 2256(2)(A)(v). This definition was used to prosecute a
father who took images of his young stepdaughters through a hidden bathroom
camera and cropped the images to focus on their genitals. United States v.
Traweek, 707 F. App’x 213, 215 (5th Cir. 2017). In affirming the conviction, we
rejected the defendant’s argument that Ferber requires “that the minor
affirmatively commit a sexual act or be sexually abused.” Id. at 215 n.2 (citing
United States v. Steen, 634 F.3d 822, 826–28 (5th Cir. 2011)). The Seventh
Circuit likewise rejected a Stevens challenge to images with a lascivious
exhibition of the genitals that may “stop short of depicting illegal child abuse.”
Price, 775 F.3d at 839. It concluded that “nothing in [Stevens’s] brief discussion
addresses the definition of child pornography or limits the category to visual
depictions of criminal child abuse.” Id.
      Similar prosecutions involving images that zoom in on a minor’s genitals,
but that do not depict sexual abuse of a minor, have been brought in many
federal circuits as well as in state courts. State v. Bolles, 541 S.W.3d 128, 136–
37 (Tex. Crim. App. 2017) (citing cases from the Sixth, Eighth, Ninth, and
Eleventh Circuits); see also United States v. Lyckman, 235 F.3d 234, 240 (5th
Cir. 2000) (recognizing that “child pornography may involve merely ‘pictures
of a [naked] child’ . . . without physical sexual contact”). This application of
child pornography laws to lewd or lascivious displays of a child’s genitals is not
new; the New York child pornography law upheld in Ferber included “lewd
exhibition of the genitals” among the banned material. Ferber, 458 U.S. at 765
(quoting N.Y. PENAL LAW § 263.00(3)) (approving that aspect of the definition
                                       12
   Case: 19-40319     Document: 00515309833     Page: 13   Date Filed: 02/13/2020



                                 No. 19-40319
as a “permissible regulation”); see also United States v. Williams, 553 U.S. 285,
296 (2008) (recognizing that Ferber “constitutionally approved” of the New
York law’s definition of “sexual conduct,” which largely mirrors the federal
child pornography law’s definition of “sexually explicit conduct”). Reading
Stevens to allow a First Amendment defense to any child pornography
prosecution when the images do not depict an underlying sexual abuse crime
would thus limit the reach not just of the ban on morphed child pornography
but of the decades-old bans on real child pornography.
      We do not read Stevens to have made that significant a departure from
the Court’s child pornography decisions. Those decisions have consistently
cited the interest in preventing reputational and emotional harm to children
as a justification for the categorical exclusion of child pornography from the
First Amendment. Free Speech Coalition and every circuit to consider the
question have recognized that morphed child pornography raises this threat to
a child’s psychological well-being. We conclude that because morphed child
pornography depicts an identifiable child, it falls outside the First Amendment.
Mecham’s conviction is affirmed.
                                      III.
      Having affirmed Mecham’s conviction, we now turn to his sentence.
Mecham argues that the district court erred in applying the four-level
enhancement for a child pornography offense that “involve[s] material that
portrays sadistic or masochistic conduct or other depictions of violence.”
U.S.S.G. § 2G2.2(b)(4)(A). The Presentence Report concluded that “numerous
morphed images and videos” among the thousands that made up Mecham’s
relevant conduct qualified for this enhancement. Mecham objected, and the
government’s response argued only that the video that served as the count of
conviction portrayed sadistic conduct. Without making findings, the district
court overruled Mecham’s objection and applied the enhancement. The four
                                       13
      Case: 19-40319   Document: 00515309833    Page: 14   Date Filed: 02/13/2020



                                 No. 19-40319
points meant Mecham’s advisory Guidelines range was 97–121 months instead
of 63–78 months. After “look[ing] at the Guidelines . . . and us[ing] the factors
in [18 U.S.C. §] 3553(a) for sentencing,” the district court sentenced Mecham
to the low end of the range it adopted: 97 months.
        An image is sadistic if it “depicts conduct that an objective observer
would perceive as causing the victim in the image physical or emotional pain
contemporaneously with the image’s creation.” United States v. Nesmith, 866
F.3d 677, 681 (5th Cir. 2017). Requiring the pain to be “contemporaneous with
the image’s creation” ensures that not every child pornography conviction
receives the enhancement as all victim children are likely to experience
emotional pain once they learn that pornography depicting them exists. See
id.    Nesmith rejected the sadism enhancement for images depicting a
defendant’s penis placed on the lips of an unconscious child. Id. at 678, 681.
It reasoned that if a child is not being harmed in the image and does not know
the image is being made, creation of the image does not cause contemporaneous
physical or emotional pain. Id. at 681.
        The district court seemed resistant to applying Nesmith. When Mecham
cited the case at sentencing, the district court did not distinguish it. Instead,
it noted the seriousness of the conduct in Nesmith (it had presided over that
case) and commented “We’re going to give [the Fifth Circuit] more cases, then,
to look at.”    But Nesmith needed to be considered.        It means that the
postcreation emotional harm to Mecham’s granddaughters does not warrant
the enhancement.
        Without contemporaneous emotional harm, an image must portray
physical pain to be deemed sadistic.        Sexual penetration of an actual
prepubescent child qualifies.    See Lyckman, 235 F.3d at 238–40.        But for
morphed pornography involving the obvious use of an adult body, intercourse
alone does not involve the requisite pain. That is not to say that morphed
                                       14
    Case: 19-40319    Document: 00515309833      Page: 15   Date Filed: 02/13/2020



                                  No. 19-40319
pornography can never qualify for the sadism-or-masochism enhancement.
The body image may be of a prepubescent child, just not the one whose face is
shown. See Bach, 400 F.3d at 632. Or the body image may show conduct that
is painful or cruel even for an adult; when, for example, the adult engaged in
the sex act is forcibly restrained. See Hotaling, 634 F.3d at 731–32. Or it may
reasonably appear that the body image is of a prepubescent child (even though
it is not) for whom the sex act would be painful. See id.; see also Nesmith, 866
F.3d at 680 (holding that the standard is objective). The key inquiry is whether
a   reasonable   viewer   would    conclude   that   the    image    depicts   the
contemporaneous infliction of pain. See Nesmith, 866 F.3d at 681.
      The district court did not make that finding here.            Nor does the
Presentence Report or our review of the record support the sadism
enhancement. The district court thus erred in including those four points in
its Guidelines calculation.
      The government contends this discussion of the sadism enhancement
was unnecessary because the district court would have applied the same 97-
month sentence without it.     To show a sentencing error is harmless, the
government must “convincingly demonstrate[] both (1) that the district court
would have imposed the same sentence had it not made the error, and (2) that
it would have done so for the same reasons it gave at the prior sentencing.”
United States v. Ibarra-Luna, 628 F.3d 712, 714 (5th Cir. 2010).
      The government’s harmlessness argument fails at the first step. The
district court did not say it would have given the same 97-month sentence
without the enhancement, and that is the most straightforward way to prove
harmlessness. See, e.g., United States v. Richardson, 676 F.3d 491, 510–11
(5th Cir. 2012) (affirming a sentence despite a calculation error when the
district court stated it would impose the same sentence under either potential
sentencing range).     Although there are other situations in which the
                                      15
   Case: 19-40319    Document: 00515309833       Page: 16   Date Filed: 02/13/2020



                                 No. 19-40319
government may be able prove harmlessness, the feature of Mecham’s
sentencing that it emphasizes—that the court considered the section 3553(a)
statutory sentencing factors—is unexceptional. Under the advisory Guidelines
regime, a court is supposed to consider those sentencing factors when
determining the sentence. See Gall v. United States, 552 U.S. 38, 49–50 (2007)
(explaining that after determining the advisory Guidelines range, “the district
judge should then consider all of the § 3553(a) factors”). So without more, a
court’s commonplace consideration of the statutory sentencing factors does not
render a sentencing error harmless. We have found that to be the case even
when the court imposes an out-of-Guidelines sentence. See Ibarra-Luna, 628
F.3d at 718–19 (holding that a court’s analyzing the 3553(a) factors and
assigning an out-of-range sentence was not enough to demonstrate the court
would have assigned the same sentence but-for its sentencing error). When
the court imposes a sentence at the low end of the Guidelines, making it more
likely the advisory range had an anchoring effect, a court’s mere consideration
of the section 3553(a) factors is an even weaker basis for finding harmlessness.
      Application of the sadism-or-masochism enhancement was not harmless.
And it was error. The sentence is vacated and the case is remanded for
Mecham to be sentenced with an advisory range of 63–78 months.
                                 *     *     *
      Mecham’s conviction is AFFIRMED. The sentence is VACATED and the
case REMANDED for resentencing consistent with this opinion. We express
no view on what sentence the district court should announce on remand.




                                      16